Application for a stay presented to Justice SCALIA and by him referred to the Court granted, and issuance of the mandate of the United States Court of Appeals for the Fifth Circuit in case No. 14-50928 stayed pending the timely filing and disposition of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon issuance of the judgment of this Court.
The CHIEF JUSTICE, Justice SCALIA, Justice THOMAS, and Justice ALITO would deny the application for stay.